Citation Nr: 0126956	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  00-24 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

6.  The propriety of the initial noncompensable evaluation 
assigned following a grant of service connection for 
sinusitis and rhinitis.

7.  The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for left 
arm scars.

8.  Entitlement to an increased (compensable) rating for 
defective hearing of the left ear.

9.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

11.  Entitlement to an increased rating for hiatal hernia 
with gastroesophageal reflux disease (GERD) and peptic ulcer 
disease, currently evaluated as 10 percent disabling.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

13.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to September 
1991, and from March 1992 to February 1993.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September and November 2000 rating 
decisions by the RO in Winston-Salem, North Carolina.  The 
veteran timely perfected an appeal as to each issue listed on 
the cover page of this decision.  As the veteran has 
expressed disagreement with the initial noncompensable 
evaluations assigned following grants of service connection 
for sinusitis and rhinitis, and for left arm scars, the Board 
has characterized those issues in accordance with Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The appeal initially included the issue of entitlement to a 
permanent and total disability rating for pension purposes.  
However, during a February 2001 hearing before an RO hearing 
officer, the proceedings of which have been transcribed, the 
veteran expressly withdrew that issue from appellate status.  
This is certainly permissible under the Board's rules of 
practice, and the hearing transcript meets the requirement 
that the withdrawal be in writing.  See 38 C.F.R. § 20.204 
(2001).  Given the veteran's clear intent to withdraw as 
expressed during the February 2001 personal hearing, further 
action by the Board on this issue is not appropriate.  See 
38 U.S.C.A. § 7105(d) (2001).

The Board also notes that the veteran was scheduled for a 
hearing before the Board in Washington, D.C. in December 
2001; however, in a written statement received by the Board 
in November 2001, the veteran canceled his hearing, and, 
essentially, expressed a desire to have the Board review the 
appeal on the basis of the current record.  No request for 
rescheduling of the hearing has been made.  Under these 
circumstances, the Board deems the veteran's request for a 
Board hearing to be withdrawn.  See 38 C.F.R. § 20.702(e) 
(2001).

The Board's decision on the claim for service connection for 
the left thumb disability, the issue of entitlement to a 
compensable rating for defective hearing of the left ear, and 
the issue of whether new and material evidence has been 
presented to reopen a claim for service connection for a 
right knee disability is set forth below.  The remaining 
claims are addressed in the remand following the order, 
below.  


FINDINGS OF FACT

1.  The preponderance of the medical evidence establishes 
that the veteran does not have any current left thumb 
disability.  

2.  The veteran's service-connected left ear hearing loss is 
manifested by Level II hearing acuity; his nonservice-
connected right ear is considered to be at Level I for 
evaluation purposes.

3.  The veteran's service-connected hypertension is 
manifested by diastolic pressure predominantly less than 110 
and systolic pressure predominantly less than 200.  Although 
the veteran takes medication for control of hypertension, the 
evidence does not establish either a history of diastolic 
pressure predominantly 110 or more, or a history of systolic 
pressure predominantly 200 or more.

4.  In February 1996, the RO denied the veteran's claim for 
service connection for a right knee disability; the veteran 
did not perfect an appeal of the denial.

5.  The evidence associated with the claims files since the 
RO's February 1996 decision includes evidence that is 
relevant and probative to the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The veteran does not have a left thumb disability that 
was incurred or aggravated in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).

2.  The criteria for a compensable evaluation for defective 
hearing of the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 1160, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2001).

3.  The criteria for a rating greater than 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7101 (2001).

4.  The RO's February 1996 denial of service connection for a 
right knee disability is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

5.  The additional evidence associated with the files since 
the RO's February 1996 denial is new and material and the 
claim for service connection for a right knee disability is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001)).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Pertinent regulations that implement the Act (but, 
with the possible exception of the provision governing claims 
to reopen on the basis of new and material evidence do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.

As regards the issues of entitlement to service connection 
for a left thumb disability, entitlement to a compensable 
rating for defective hearing of the left ear, entitlement to 
an increased rating for hypertension, and the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability, the Board finds that the requirements of the new 
law have essentially been satisfied.  In this regard, the 
Board notes that as evidenced by the November 2000 and March 
2001 statements of the case, and the March 2001 supplemental 
statement of the case, the veteran and his representative 
have been given notice of the pertinent laws and regulations 
governing his claims and the reasons for the denial of his 
claims.  Hence, he has been provided notice of the 
information and evidence necessary to substantiate the 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  The RO has made reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claims; in fact, 
it appears that all existing pertinent evidence identified by 
the veteran as relative to these claims has been obtained and 
associated with the claims files.  (In this regard, the Board 
acknowledges that a May 2001 letter from the Social Security 
Administration (SSA) states that the veteran met "the 
medical requirements for disability benefits" based on his 
"depression, anxiety and PTSD."  Although the official SSA 
determination and the medical records upon which this 
decision was made are not of record, the Board finds that 
there would be no useful purpose in obtaining copies of these 
records, which deal with the veteran's psychiatric 
disabilities, prior to adjudicating his claims related to a 
left thumb disability, defective hearing of the left ear, 
hypertension and a right knee disability.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).)  Moreover, the veteran 
has undergone VA examinations in connection with the claims, 
has testified at a hearings as to his claims, and there is no 
indication that there is additional, pertinent evidence 
outstanding that is necessary for a fair adjudication of the 
issues.  Under these circumstances, and in view of the bases 
for the denial of the claims, set forth below, the Board 
finds that these claims are ready to be considered on the 
merits.

I.  Service Connection for a Left Thumb Disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof of a present disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that " a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service medical records note that the veteran was seen in 
November 1989 with complaints of pain after catching his left 
thumb on a trailer hitch.  X-rays were negative.  A December 
1989 service medical record notes the veteran's complaints of 
a crushing injury and laceration to the left thumb.  X-rays 
were again negative.  In statements received in 2000, the 
veteran's friends who served with him in the military 
essentially stated that the veteran sustained a shrapnel 
wound to his left thumb during service, and since that time 
he has had problems with numbness in his left thumb, as well 
as with typing and grasping with his left hand.  A June 2000 
VA examination report notes the veteran's complaints of 
decreased sensation at the tip of the thumb and numbness 
during cold weather since sustaining an injury to his left 
thumb in 1990.  Examination revealed full range of motion, 
good grip strength and no obvious changes in sensation in the 
left thumb.  Neurological examination of the left forearm and 
hand was normal.  The examiner noted that examination of the 
left thumb revealed no evidence of disability.  The veteran 
testified during a February 2001 personal hearing that he had 
numbness and pain when using his left thumb.  He complained 
that he was unable to flex and use his thumb.

The Board notes that there is no medical evidence of record, 
and the veteran has not alluded to any such evidence 
elsewhere, which tends to establish the existence of a 
current left thumb disability.  In the absence of such 
evidence, there is no basis for a grant of service connection 
for the disability sought.  

For these reasons, the claim for service connection for a 
left thumb disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991). 

II.  Increased Ratings

The veteran contends that his service-connected defective 
hearing of the left ear and hypertension are more disabling 
than currently evaluated.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  In addition, VA has a duty to 
acknowledge all regulations that are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A.  Defective Hearing of the Left Ear

Historically, the veteran was originally granted service 
connection for defective hearing of the left ear in November 
1991.  A noncompensable rating was assigned under Diagnostic 
Code 6100.  In November 1999, the veteran submitted a claim 
for an increased rating for his service-connected defective 
hearing.

On VA audiological evaluation in August 2000, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
20
LEFT
10
10
20
50
55

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and 90 percent in the left ear.

The veteran testified during a February 2001 personal hearing 
that, essentially, he was having problems hearing in his left 
ear.

A February 2001 Persian Gulf examination report notes that 
the veteran had "some high frequency hearing loss," but did 
not use hearing aids.  No audiometric findings were reported.

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (using comparable and appropriate Tables 
as specified under 38 C.F.R. §§ 4.85 and 4.86).  Tables VI 
and VII as set forth in § 4.85 are used to calculate the 
rating to be assigned. 

In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa of § 4.85 is to be used to assign a 
rating based on puretone averages.  38 C.F.R. § 4.85(c).  
When evaluating exceptional patterns of hearing (where the 
pure tone threshold at each of the four specified 
frequencies-1000, 2000, 3000, and 4000 Hertz-is 55 decibels 
or more, or when the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz), 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. 

Where the veteran has total deafness in one ear as a result 
of service connected disability and total deafness in the 
other ear as the result of nonservice connected disability 
not the result of the veteran's own willful misconduct, the 
Secretary shall assign and pay to the veteran the applicable 
rate of compensation as if the combination of disabilities 
were the result of service connected disability.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R. § 3.383(a).

Analyzing the results of the August 2000 audiogram, 
audiometric testing revealed average thresholds of 14 
decibels for the right ear and 34 decibels for the left ear.  
Additionally, the veteran had speech discrimination scores of 
94 percent correct in the right ear and 90 percent correct in 
the left ear.  Applying these test results to 38 C.F.R. 
§ 4.85, Table VI, yields a numeric designation of II for the 
left (service-connected) ear.  

The veteran clearly does not have total deafness in both 
ears; hence the Board is without authority to award 
compensation based on the hearing loss in the right ear.  
Moreover, there is no rating criteria that is based on 
hearing loss in one ear only; accordingly, hearing in the 
right (nonservice-connected) ear is considered normal (level 
I) for purposes of assigning a disability rating.  
38 U.S.C.A. § 1160(a) (West 1991).  Therefore, designations 
of I (the better ear) and II (the worse ear) are used to 
compute a rating.  Applying these designations to 38 C.F.R. 
§ 4.85, Table VII results in the assignment of a 
noncompensable rating for these scores.

While the Board has considered the veteran's assertions that 
he has problems with hearing and is entitled to a compensable 
rating, the Board emphasizes that evaluation of hearing loss 
is based on objective testing.  In this case, the objective 
testing results yield a noncompensable evaluation; hence, the 
criteria for a compensable evaluation simply are not met.  
The Board has no discretion in this regard and must predicate 
its determination on the basis of the results of the 
audiology studies of record.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of a compensable 
evaluation for hearing loss of the left ear.  See 38 U.S.C.A. 
§§ 1155, 1160, 5107; 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.85, 
Diagnostic Code 6100.

B.  Hypertension

Historically, the veteran was originally granted service 
connection for hypertension in February 1996.  A 10 percent 
rating was assigned under Diagnostic Code 7101.  In November 
1999, the veteran submitted a claim for an increased rating 
for his service-connected hypertension.

A November 1999 VA outpatient treatment report notes the 
veteran's history of hypertension.  Upon examination, the 
veteran denied weakness, chest pain, dizziness, or dyspnea.  
Blood pressure reading was 132/92.

A March 2000 VA outpatient treatment record notes a blood 
pressure reading of 134/86.  Assessment included 
hypertension, in fair control.  A May 2000 outpatient 
treatment record notes the veteran's history of hypertension 
and a blood pressure reading of 154/92.  A June 2000 VA 
examination report notes that the examiner found the 
veteran's blood pressure to be "normal" at 130/82.  The 
veteran denied any pedal edema, chest pain, or shortness of 
breath.  The examiner noted that the veteran was taking 
medications for his high blood pressure.  Diagnoses included 
hypertension, treated.  An August 2000 VA outpatient 
treatment record notes that the veteran was seen with 
complaints of dizziness.  He indicated that he was out of his 
blood pressure medication.  Blood pressure reading was 
138/97.  At a follow-up visit later that month, blood 
pressure reading was 119/79.  An October 2000 outpatient 
treatment record notes a blood pressure reading of 126/86.  

A January 2001 VA outpatient treatment record notes a blood 
pressure reading of 126/79.  

During a February 2001 personal hearing, the veteran 
testified that he was taking three different medications to 
control his hypertension.

A February 2001 Persian Gulf examination report notes the 
veteran's history of high blood pressure for more than ten 
years.  Upon examination, blood pressure reading was 140/92.  
The examiner noted that the veteran had no chest pain and was 
taking maintenance medications for his high blood pressure.  
Assessment included hypertension.

The applicable rating criteria provide that for hypertensive 
vascular disease, a 60 percent rating is warranted when 
diastolic pressure is predominantly 130 or more.  A 40 
percent evaluation is warranted when diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  A 10 percent 
evaluation is warranted when diastolic pressure is 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.  The minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control is 
10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101.

After reviewing the entire record, the Board concludes that 
an increased rating for the veteran's hypertension is not 
warranted.  Assignment of an evaluation greater than 10 
percent requires a showing of either a predominantly elevated 
diastolic pressure reading of 110 or more or a predominantly 
elevated systolic pressure reading of 200 or more.  Blood 
pressure readings pertinent to the claim on appeal do not 
reveal diastolic pressures predominantly 110 or above or 
systolic pressures predominantly 200 or above.  As noted 
above, VA medical personnel took numerous readings since 
November 1999 and the predominant picture produced by these 
readings was one of diastolic readings consistently below 110 
and systolic readings consistently below 200.  In short, 
while the veteran is currently taking medication for high 
blood pressure, diastolic pressures predominantly 110 or 
above or systolic pressures predominantly 200 or above have 
not been shown.

Accordingly, given the veteran's recorded blood pressure 
readings as set forth above, the Board finds that the 10 
percent evaluation currently assigned to the veteran's 
service-connected hypertension adequately reflects the 
severity of his disability.  The Board therefore concludes 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating.  See 38 U.S.C.A § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991). 

III.  New and Material Evidence

The veteran's claim for service connection for a right knee 
disability previously has been considered and denied.  In 
February 1996, the RO denied the veteran's initial claim for 
service connection for this disability.  The evidence then of 
record consisted of the veteran's service medical records, 
the report of a December 1991 VA examination, a VA outpatient 
record dated in October 1995, and private treatment records 
dated from 1994 to 1995.  

The veteran's service medical records note that he was seen 
in April 1981 with complaints of right knee pain since an 
injury four days earlier.  Impression was knee contusion.  A 
December 1981 service medical record notes the veteran's 
complaints of right knee pain following a PT run.  Crepitus 
and tenderness were noted on examination.  Assessment was 
lateral collateral ligament strain.  An April 1984 service 
medical record notes the veteran's complaints of right knee 
pain following a fall; assessment was right knee strain.  
Service medical records dated in May 1984 note the veteran's 
complaints of right knee pain, usually following running.  
Assessment was tendonitis.  The VA examination report, VA 
outpatient treatment record and private treatment records are 
negative for complaints or findings related to a right knee 
disability.

Upon consideration of this evidence, the RO determined that a 
right knee disability was not shown to have been incurred or 
aggravated during the veteran's military service.  The 
veteran submitted a notice of disagreement in July 1996 and 
the RO issued a statement of the case in January 1997.  
However, in a statement received by the RO in January 1997, 
the veteran stated that he wished to drop his claim for 
service connection for a right knee disability.

The veteran recently filed a petition to reopen his claim for 
service connection for a right knee disability; the denial of 
that claim culminated in the current appeal.

Adjudication of the issue on appeal involves discussion and 
application of the laws governing finality and attempts to 
reopen previously denied claims.  Because the veteran did not 
timely perfect an appeal of the RO's February 1996 denial of 
the claim, that decision is final as to the claim (on the 
basis of the evidence then of record), and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

Under pertinent law and VA regulations, as interpreted by the 
Court, VA may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [Parenthetically, the Board notes that the 
regulations implementing the VCAA includes a revision of 
38 C.F.R. § 3.156.  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Because the petition to reopen in this appeal was 
filed prior to August 29, 2001, the Board will apply the 
version of 3.156(a) in effect prior to August 29, 2001 (at 
time of the RO's September 2000 denial of the claim that is 
currently on appeal); that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.]

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (here, the RO's February 1996 
denial) in determining whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The additional evidence associated with the veteran's claims 
file since the RO's February 1996 denial consists of: VA and 
private treatment records dated from 1993 to 2001; VA 
examination reports dated in November 1996, May 1997, 
December 1999, January 2000, June 2000 and August 2000; a 
February 2001 personal hearing transcript; and various other 
statements by the veteran, his friends and his 
representative.

The June 2000 VA examination report notes the veteran's 
history of crepitus and swelling in the right knee.  
Examination revealed crepitus in the right knee.  Diagnoses 
included patellofemoral syndrome.  The VA examination report 
was not previously of record and the information contained 
therein cannot be said to be redundant.  Further, the VA 
examination report is relevant to and probative of the issue 
at hand-it tends to controvert a previous factual 
determination, indicating that the veteran does indeed 
currently have a right knee disability, namely patellofemoral 
syndrome.  The Board finds that the new evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.  As the veteran has presented new and 
material evidence, the criteria for reopening this claim have 
been met.  


ORDER

Service connection for a left thumb disability is denied.

An increased (compensable) rating for defective hearing of 
the left ear is denied.

An increased (compensable) rating for hypertension is denied.

As new and material evidence has been submitted to reopen the 
claim for service connection for a right knee disability, to 
this extent, the appeal is granted.



REMAND

As it has been determined that new and material evidence has 
been submitted to reopen the claim for service connection for 
a right knee disability, de novo consideration is 
appropriate.  The Board finds, however, that additional 
development of this claim is warranted.  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

Pertinent to the reopened claim, the Board notes that the 
June 2000 VA examination report includes no opinion as to 
whether any currently found right knee disability is related 
to the veteran's active military service, and the record does 
not otherwise include medical evidence addressing the 
etiology of the veteran's right knee disability.  Under these 
circumstances, the Board finds that the veteran should 
undergo appropriate medical examination to obtain an opinion 
as to the relationship, if any, between current right knee 
disability and the veteran's active military service.

The Board also finds that additional development is warranted 
as regards each of the claims remaining on appeal.

As regards the claim for service connection for hemorrhoids, 
an April 1997 procedure note from Cumberland County Hospital 
notes that the veteran was seen for an evaluation of his 
hiatal hernia.  Digital rectal examination revealed areas of 
soft, non-inflammed, external hemorrhoids.  A June 2000 VA 
examination report notes the veteran's history of 
hemorrhoids; the veteran stated, however, that this "as not 
been a problem recently."  He denied any active bleeding or 
itching in the recent past.  Examination of the rectum 
revealed some old hemorrhoidal tags totally around the anus.  
The stool was negative for occult blood.  The examiner stated 
that rectal hemorrhoids were inactive at that time.  The 
veteran indicated in statements received in 2000 and 2001 
that he continues to see his private physician frequently for 
treatment for his hemorrhoids.  The Board notes that these 
private treatment records have not yet been associated with 
the claims files.

The Board finds that, following the receipt of all up-to-date 
treatment records, the veteran should undergo another VA 
examination.  The examiner should offer an opinion for the 
record as to the nature and etiology of any currently 
diagnosed hemorrhoids.

As regards the claims for service connection for tinnitus and 
for IBS, the Board notes that a service medical record dated 
in 1980 notes the veteran's complaints of ringing or buzzing 
in his left ear for one week, since participating in a live 
firing test without earplugs.  Service medical records also 
note that the veteran was seen on several occasions with 
complaints of diarrhea and abdominal distress.  In lay 
statements submitted in 2000, the veteran's friends who 
served with him in the military essentially stated that the 
veteran has suffered from IBS since his military service.  A 
June 2000 VA examination report notes the veteran's history 
of IBS.  The veteran complained of increased flatulence with 
episodes of cramping, diarrhea almost every day and the need 
to defecate rather soon after ingestion of food.  Diagnosis 
was IBS with residuals.  An August 2000 VA examination report 
notes the veteran's complaints of constant tinnitus in his 
left ear.  

As regards the issue of service connection for IBS, the Board 
notes that the June 2000 VA examination report includes no 
opinion as to whether any currently found IBS is related to 
the veteran's active military service, and the record does 
not otherwise include medical evidence sufficient to 
adjudicate the claim.  Under these circumstances, the Board 
finds that the veteran should undergo appropriate medical 
examination to obtain an opinion as to the relationship, if 
any, between current IBS and the veteran's active military 
service.  In addition, while the veteran underwent a VA 
audiology examination in August 2000 and then complained of 
tinnitus, there is no medical opinion as to the etiology of 
any such disorder of record.  The Board finds that a VA 
examination by an otolaryngologist, to obtain an opinion as 
to the nature and etiology of any currently diagnosed 
tinnitus, would be helpful in resolving that issue on appeal.

As regards the veteran's claim for service connection for a 
psychiatric disorder, to include PTSD, the Board notes that 
statements from Allen D. Mumper, Ph.D. (the veteran's private 
psychologist) indicate that the veteran was receiving ongoing 
treatment for depression, anxiety and PTSD.  A June 2000 VA 
examination report notes diagnoses of adjustment disorder 
with depression and anxiety, chronic.  A May 2001 letter from 
the Social Security Administration (SSA) notes that the 
veteran had met the medical requirements for disability 
benefits based on his depression, anxiety and PTSD, and that 
a determination on the non-medical requirements was expected 
soon.

The Board finds that the RO should undertake all necessary 
action to obtain and associate with the claims file all 
pertinent outstanding medical records from Allen D. Mumper, 
Ph.D.  Further, as Social Security records are relevant to 
claims for disability compensation, the decision of that 
agency and the records considered in arriving at the decision 
must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

Furthermore, the Board notes that the June 2000 VA 
examination report notes no opinion as to whether any 
currently found psychiatric disorder (other than PTSD) is 
related to the veteran's active military service, and the 
record does not otherwise include medical evidence sufficient 
to adjudicate the claim.  Under these circumstances, the 
Board finds that the veteran should undergo a VA psychiatric 
examination to obtain an opinion as to the relationship, if 
any, between current psychiatric disorder (other than PTSD) 
and the veteran's active military service.  

With respect to the veteran's claimed PTSD, the Board notes 
that service connection for PTSD requires (1) a current 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. 3.304(f) (2001).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (2001); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and  
"consistent with circumstances, conditions or hardships of 
service."  See  38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

In this case, the veteran has been diagnosed as having PTSD.  
Specifically, the veteran's private psychologist has noted 
that the veteran suffers from PTSD.  The veteran has 
described stressful events from his service in statements 
received in 2000 as well as during a February 2001 personal 
hearing.  These stressful events include: witnessing the 
burnt bodies of enemy soldiers during Desert Storm; and 
having his friend die in his arms in Malaysia as they both 
went through the Malaysian man tracking school.

The veteran's service personnel records show that he had 
service in Southwest Asia from October 1990 to April 1991.  
His occupational specialty was noted to be a respiratory 
specialist.  Service personnel records do not clearly 
establish that the veteran engaged in combat with the enemy; 
therefore, additional development as to either combat service 
or the occurrence of specifically claimed in-service 
stressful experiences is needed.

The RO should attempt to obtain any additional information 
from the veteran regarding the alleged combat action/in-
service stressful events.  Since there is no legal 
requirement that either combat action or the occurrence of 
specific in-service stressful experiences must be established 
only by official records, the veteran should also be invited 
to statements from former service comrades or others that 
establish his alleged combat service or the occurrence of his 
claimed in-service stressful experiences.  See Gaines v. 
West, 11 Vet. App. 353, 359 (1998); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994) .  However, even if the veteran fails to provide 
additional information or evidence, the RO should undertake 
all necessary development to attempt to corroborate the 
claimed combat action and/or specifically claimed events 
independently.  The Board would emphasize, however, that 
requiring corroboration of every detail, including the 
veteran's personal participation [in the claimed event(s)], 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).

In the event that, upon completion of the above requested 
development (and any other development deemed warranted by 
the record), either combat participation (to which a 
purported stressor is related) or a specific in-service 
stressful experience is corroborated, the veteran should 
undergo further examination for the purposes of determining 
whether the corroborated in-service event(s) is sufficient to 
constitute a stressor underlying a diagnosis of PTSD.

As regards the claim for an increased rating for lumbosacral 
strain, the Board notes that the medical evidence of record 
contains references to increased pain in the veteran's low 
back.  For example, a June 2000 VA examination report notes 
the veteran's complaints of constant pain that was aggravated 
by lifting, carrying and jarring motions, such as stepping 
down.  He also reported occasional tingling down to his 
knees.  A notice of disagreement received by the RO in 
October 2000 notes the veteran's complaints continuous pain, 
with radiation to right lower extremity and the shoulder 
blades on forward flexion.  The veteran also reported that 
his pain and stiffness grew worse every day. 

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected joints or musculature.  In such instances, the 
provisions of 38 C.F.R. § 4.40 (2001) require that 
examinations be conducted that adequately portray not only 
the identifiable anatomical damage, but the functional loss 
experienced by the veteran.  More specifically, an 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 205-207 (1995).  

In this case, the medical evidence, to include the June 2000 
VA examination report, does not contain sufficient clinical 
findings to properly consider the factors referred to above.  
Hence, further medical evaluation to obtain medical opinion 
as to the extent of functional loss attributable to such 
factors limited or excess movement, pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, is needed.  Medical findings as to the 
existence and severity of neurological factors associated 
with service-connected low back disability should also be 
obtained.

As regards the claim for an increased rating for hiatal 
hernia with GERD and peptic ulcer disease, the Board notes 
that the resolution of the issue of service connection for 
IBS could impact the outcome of the veteran's claim for an 
increased rating.  This is because the provisions of 
38 C.F.R. § 4.114 require that ratings under Diagnostic Codes 
7346, pertaining to hiatal hernia, and 7319, pertaining to 
irritable colon syndrome, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such.  See 
38 C.F.R. § 4.114.  Therefore, consideration on the increased 
rating claim must be deferred pending completion of the issue 
pertinent to IBS.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue).

Moreover, the Board finds that an additional VA examination 
is warranted as regards the veteran's claim for an increased 
rating for hiatal hernia with GERD and peptic ulcer disease.  
An examination must provide sufficient information to rate 
the disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Therefore, the VA examiner should attempt to differentiate 
the manifestations of service-connected hiatal hernia with 
GERD and peptic ulcer disease, from those of any other 
gastrointestinal disorder, to include and IBS.  The Board 
emphasizes, however, that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998); 38 U.S.C.A. § 3.102. 

As regards the claim for an initial compensable rating 
following the grant of service connection for left arm scars, 
the record reflects that the veteran accidentally put his arm 
through a plate glass window during service.  A June 1991 
separation examination report notes findings of a four-inch 
scar on the lateral left forearm, a two-inch scar on the 
medial left forearm, and a one-inch scar on the medial left 
forearm.  The veteran now contends that his left arm scars, 
including a large keloid scar, are painful.

The Board notes that although the veteran underwent VA 
examination in June 2000, the report of that examination does 
not include sufficient findings to evaluate the left arm 
scars.  Specifically, the examiner did not describe the scars 
on the veteran's left forearm, or indicate whether they were 
in any way symptomatic or whether they resulted in limitation 
of motion of the left forearm.  See Diagnostic Code 7803, 
7804, and 7805.  Hence, further VA examination is warranted.  

As regards the veteran's claim for an initial compensable 
rating following the grant of service connection for 
sinusitis and rhinitis, the evidence of record notes that the 
veteran has complained of ongoing problems with sinusitis and 
rhinitis.  The Board notes that although the veteran 
underwent VA examinations in January 2000 and June 2000, it 
does not appear that the examinations are adequate to permit 
disability evaluation for the above disability.  The 
examination reports simply do not address the presence or 
absence of those symptoms that are part of the criteria for 
an increased rating for this disability.  See Diagnostic 
Codes 6514, 6522, 6523 and 6524.  As an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria, see Massey, 
supra., further VA examination is warranted.  

The Board also points out that, in adjudicating the claims 
for initial compensable evaluations following the grants of 
service connection for sinusitis and rhinitis, and for left 
arm scars, the RO should, consistent with the Fenderson 
decision, expressly consider the propriety of "staged 
rating" (consideration of the evidence since the effective 
date of the grant of service connection to determine whether 
higher evaluation is assignable for any specific period of 
time).

As regards the veteran's claim of entitlement to a TDIU, the 
Board notes that the pertinent legal authority provides that 
a total disability rating may be assigned when a schedular 
rating is less than total if, when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  In exceptional cases, 
a total disability rating may be assigned, on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  

Therefore, because the outcome of the pending claims 
regarding the veteran's lumbosacral strain, hiatal hernia, 
left arm scars and sinusitis and rhinitis may impact upon the 
outcome of the veteran's claim for a TDIU, consideration of 
the veteran's TDIU claim must be deferred pending completion 
of the aforementioned increased rating issues.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue).  It also appears that development pertinent to 
the TDIU issue should be accomplished.

The evidence of record includes opinions from the veteran's 
private physician dated in 2000 and 2001, which essentially 
state that the veteran is totally disabled and unemployable 
due to his psychiatric disabilities.  The Board notes that 
the veteran is currently service connected for tension 
headaches, psoriasis, lumbosacral strain, hiatal hernia, 
hypertension, hearing loss, inguinal hernia, chronic 
obstructive pulmonary disease with bronchitis, scars on the 
left arm and sinusitis and rhinitis.  There is no opinion of 
record that addresses the sole impact of the veteran's 
service-connected disabilities on his ability to obtain and 
retain substantially gainful employment.

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that the VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, 7 Vet. App. at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 6 Vet. App. 532 (1993).  Hence, the RO should obtain 
medical opinion as to whether the veteran's service-connected 
disabilities, either alone or in concert, render him unable 
to obtain or retain substantially gainful employment.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to a scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims files all pertinent medical records, so that each 
examiner's review of the veteran's pertinent medical history 
can be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  This should specifically include records 
from any VA facilities, or other governmental entities.  In 
this regard, the Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain any 
other pertinent records, and accomplish any other indicated 
development and/or notification action.

The Board notes that the actions identified herein are 
consistent with the enhanced duties to notify and assist 
imposed by the Veterans Claims Assistance Act of 2000.  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act. 

The Board regrets any further delay occasioned by this 
remand.  However, for the reasons noted above, the Board 
concludes that additional development of the record is 
required prior to appellate disposition of the issues 
remaining on appeal.  Accordingly, these matters are hereby 
REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file a copy of SSA's 
decision with respect to the veteran's 
claim for disability benefits and copies 
of all medical records considered in 
arriving at that decision.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims files, 
and he and his representative so 
notified.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding medical 
records pertinent to the disabilities 
remaining under consideration, to 
specifically include records from any VA 
facilities as well as records from any 
other source(s) or facility(ies) 
identified by the veteran.  Specifically, 
the RO should undertake all necessary 
action to obtain and associate with the 
claims files all pertinent outstanding 
medical records from Allen D. Mumper, 
Ph.D.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims files, and he and his 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical or other records to support his 
claims, and the RO should afford him the 
opportunity to do so before scheduling 
him to undergo further examination.  

3.  After associating with the claims 
files all records received pursuant to 
the above-requested development, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his right 
knee and low back.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims files, including a complete 
copy of this REMAND.  All indicated tests 
and studies (to include range of motion 
studies, with standard ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
should be set forth in detail.  

Pertinent to the low back, the examiner 
should indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected low 
back disorder.  In addition, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should render findings as to 
the existence and extent of all 
neurological symptoms associated with the 
low back (if warranted, a neurological 
consultation, for this purpose, should be 
obtained).

After examination of the veteran, and 
consideration of his pertinent medical 
history and credible assertions, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any currently found right knee 
disability is the result of injury or 
disease incurred or aggravated during the 
veteran's active military service.
The examiner should also offer an 
opinion, as to whether it is as least as 
likely as not that the veteran's service-
connected back disability (and his right 
knee disability, if deemed related to 
service), either individually or in 
concert with the veteran's other service-
connected disabilities, render the 
veteran unable to obtain or retain 
substantially gainful employment.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  Also after associating with the 
claims files all records received 
pursuant to the development requested in 
paragraphs 1 and 2, above, the veteran 
should be scheduled for a VA examination 
of his left arm scars.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims files, including a complete 
copy of this REMAND.  The veteran's 
complaints and the clinical findings 
should be recorded in detail.  All 
residuals of the veteran's service-
connected left arm scars, including a 
full description of the scars as to size, 
pain and tenderness, and any scar-related 
limitation of function, should be 
described.  All examination findings 
should be set forth in a typewritten 
report.

5.  Also after associating with the 
claims files all records received 
pursuant to the development requested in 
paragraphs 1 and 2, above, the veteran 
should be scheduled for a VA examination 
for his sinusitis and rhinitis.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims files, 
including a complete copy of this REMAND.  
The veteran's complaints and the clinical 
findings should be recorded in detail.  
All pertinent symptomatology and 
findings, including frequency of 
incapacitating episodes requiring 
antibiotic treatment, frequency of non-
incapacitating episodes, nasal 
obstruction and polyps, should be 
reported in detail.  All examination 
findings should be set forth in a 
typewritten report.

6.  Also after associating with the 
claims files all records received 
pursuant to the development requeste in 
paragraphs 1 and 2, the veteran should be 
scheduled for examination by a VA 
otolaryngologist.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims files, including a complete 
copy of this REMAND.  All indicated tests 
and studies (to include audiological 
evaluation, as appropriate) should be 
accomplished, and all clinical findings 
should be set forth in detail.  

After examination of the veteran, and 
consideration of his pertinent medical 
history and credible assertions, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any currently found tinnitus is the 
result of injury or disease incurred or 
aggravated during the veteran's active 
military service.  All examination 
findings, along with the complete 
rationale for the opinion expressed, 
should be set forth in a typewritten 
report.

7.  Also after associating with the 
claims files all records received 
pursuant to the development requeste in 
paragraphs 1 and 2,  the veteran should 
also be scheduled for a VA 
gastrointestinal examination.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims files, 
including a complete copy of this REMAND.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be set forth in detail.  

To the extent possible, the examiner 
should distinguish the symptoms and 
effects of the service-connected hiatal 
hernia with GERD and peptic ulcer disease 
from IBS and/or any other diagnosed 
gastrointestinal disorder.  However, if 
it is not medically possible to do so, 
the examiner should clearly so state.

After examination of the veteran, and 
consideration of his pertinent medical 
history and credible assertions, the 
examiner should render an opinion as to 
whether, with respect to each hemorrhoids 
and IBS, as to whether it is at least as 
likely as not that any currently found 
disability is the result of injury or 
disease incurred or aggravated during the 
veteran's active military service.  
All examination findings, along with the 
complete rationale for the opinion 
expressed, should be set forth in a 
typewritten report.

8.  Pertinent to the veteran's claim for 
service connection for psychiatric 
disorder, to include PTSD, the RO should 
contact the veteran and ask him to 
provide specific information concerning 
the claimed combat service/in-service 
stressful events that led to his PTSD.  
Such information should include the dates 
and locations of the alleged events, as 
well as full names and units of the 
individuals involved.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed combat 
service/in-service stressful experiences.  
The veteran should also again be invited 
to submit to the RO any military records 
in his possession.

9.  Regardless of the veteran's response, 
unless the RO determines that evidence 
sufficient to establish the occurrence of 
the claimed combat action (to which 
alleged stressors are related) or 
specific in-service stressful experiences 
has been received, the RO should prepare 
a letter outlining the in-service 
stressful experiences described by the 
veteran, with his correct unit and 
company identified in the letter, and 
should forward such letter, along with 
appropriate supporting documents, to the 
USASCRUR (formerly the ESG).  That 
organization should be requested to 
provide any information that might 
corroborate the veteran's alleged in-
service stressful experiences.  The RO 
should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.

10.  The RO should prepare a report 
detailing the nature of any combat 
actions (to which a purported stressor is 
related) or specific in-service stressful 
experience(s), if any, deemed established 
by the record.  This report is then to be 
added to the veteran's claims file.  The 
RO should contact the veteran and ask him 
to provide specific information 
concerning the claimed combat service/in-
service stressful events that led to his 
PTSD.  Such information should include 
the dates and locations of the alleged 
events, as well as full names and units 
of the individuals involved.  The veteran 
is advised that this information is 
vitally necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed combat 
service/in-service stressful experiences.  
The veteran should also again be invited 
to submit to the RO any military records 
in his possession.

11.  Regardless of the veteran's 
response, unless the RO determines that 
evidence sufficient to establish the 
occurrence of the claimed combat action 
(to which alleged stressors are related) 
or specific in-service stressful 
experiences has been received, the RO 
should prepare a letter outlining the in-
service stressful experiences described 
by the veteran, with his correct unit and 
company identified in the letter, and 
should forward such letter, along with 
appropriate supporting documents, to the 
USASCRUR (formerly the ESG).  That 
organization should be requested to 
provide any information that might 
corroborate the veteran's alleged in-
service stressful experiences.  The RO 
should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities and/or 
follow-up development.

12.  After completion of the foregoing, 
the RO should prepare a report detailing 
the nature of any combat actions (to 
which a purported stressor is related) or 
specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.

13.  Thereafter, the veteran should also 
be scheduled for a VA psychiatric 
examination.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims files, including a complete copy 
of this REMAND.  All indicated tests and 
studies (to include psychological 
testing, as appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail.  

If the RO has determined that any combat 
actions (to which a purported stressor is 
related) or specific in-service stressful 
experience(s) is established by the 
record, the examiner should render a 
determination as to whether the 
diagnostic criteria for PTSD are met.  
The examiner is instructed that only 
verified combat action (to which a 
claimed in-service stressful experience 
is related) or specifically corroborated 
in-service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

Regardless of whether combat action 
and/or a specifically claimed in-service 
stressful experience is established, the 
physician should, after examination of 
the veteran, and consideration of his 
pertinent medical history and credible 
assertions, render an opinion as to 
whether it is at least as likely as not 
that any currently found psychiatric 
disorder other than PTSD is the result of 
injury or disease incurred or aggravated 
during the veteran's active military 
service.  

All examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
typewritten report.

14.  If the appellant fails to report to 
any scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

15.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

16.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed (to include obtaining further 
medical opinion pertinent to the 
veteran's claim for a TDIU based upon 
consideration of all conditions 
adjudicated as, and medically determined 
to be, service-connected, if warranted).  
The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West Supp. 2001)), and the 
pertinent final regulations implementing 
the Act (to be promulgated, as amended, 
at 38 C.F.R. §§ 3.102 and 3.159), are 
fully satisfied. 

17.  Upon completion of the requested 
development, and any other indicated 
development or notification action, the 
RO should readjudicate each of the claims 
remaining on appeal in light of all 
pertinent evidence of record and legal 
authority, to specifically include that 
cited to herein.  As regards the claim 
for an increased rating for low back 
disability, the RO should consider the 
extent of functional loss due to pain and 
other factors, to include with repeated 
use and/or during flare-ups.  As regards 
the claim for an increased rating for 
hiatal hernia with GERD and peptic ulcer 
disease, the examiner should indicated 
whether it is possible to distinguish 
symptoms of the service-connected 
disability for any other diagnosed 
disability.  With regard to each of the 
claims for higher initial evaluations 
following the grants of service 
connection for sinusitis and rhinitis and 
for left arm scars, the RO should 
consider whether a compensable evaluation 
is warranted at any stage since the grant 
of service connection for the disability.  
The RO must provide full reasons and 
bases for its determinations, addressing 
all matters and concerns raised in this 
REMAND.

18.  If any benefits sought on appeal 
continue to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 



